DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s claim amendment filed 11/06/2020 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment. In view of the claim amendment, the previous grounds of claim rejections have been withdrawn. Upon further consideration, however, the examiner respectfully submits that the pending claims are not in condition for allowance and new grounds of claim rejections are presented in this office action in view of the claim amendment. Although applicant’s arguments regarding the patentability of pending claims have been reviewed by the examiner, they are considered moot in view of the new grounds of rejection. Since the new grounds of claim rejections were necessitated by the claim amendment, this office action is made final.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “… the first thickness greater than the second vertex.” (last line of claim 8)  However, “the second vertex” lacks proper antecedent basis since “a second vertex” was not recited in the claim previously. For the purpose of substantive examination, claim 8 will be treated as if it recited “… the first thickness greater than the second thickness.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106098169A (hereinafter “CN’169”).

	Regarding claim 1, CN’169 discloses an optical cable comprising an outer sheath housing a number of optical fibers (12 in Fig. 1; “Background technology” of the specification), wherein the outer sheath has an outer cross-sectional shape of a hexagon (3 in Fig. 1; “Preferred Embodiment” of the specification) and an overall round inner cross-section shape (2 in Fig. 1).
	Regarding claim 3, CN’169 discloses wherein the outer sheath comprises two or more layers made of different materials (i.e. 2 in Fig. 1, and 3 in Fig. 1; see also “Preferred Embodiment” of the specification).
	Regarding 8, CN’169 discloses an optical cable comprising an outer sheath housing a number of optical fibers (12 in Fig. 1; “Background technology” of the specification), wherein the outer sheath has an outer cross-sectional shape of a hexagon (3 in Fig. 1; “Preferred Embodiment” of the specification) and have a first thickness at a vertex of the hexagon and a second thickness at an edge of the hexagon that is adjacent to the vertex, the first thickness greater than the second thickness (clearly shown in Fig. 1).

	Regarding claim 11, CN’169 discloses wherein the outer sheath comprises an overall round inner cross section shape (2 in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 2, 5-7, 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’169.
	Regarding claims 2 and 9, CN’169 discloses an optical cable as already discussed above. However, it does not explicitly disclose that the outer sheath comprises a single layer in the manner claimed. On the other hand, having a singular outer sheath in optical fiber cables is well known and common in the art. Using a singular outer sheath would have been readily recognized by one of ordinary skill in the art as advantageous and desirable since it would reduce manufacturing cost and simplifies manufacturing steps. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of CN’169 to have a singular outer sheath, in the same manner as claimed in the present application.
	Regarding claims 5-6 and 12-13, CN’169 discloses an optical cable as already discussed above. However, it does not explicitly disclose that the outer sheath has an outer diameter smaller than about 10mm, or the inner diameter smaller than about 9 mm, as claimed. However, such outer and inner diameter dimensions of optical fiber cable are well known and common in the art. Such dimensions are well known to be advantageous and desirable since it allows for compact optical fiber cables capable of easy routing. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of CN’169 to have the outer sheath having 
	Regarding claims 7 and 14, CN’169 discloses an optical cable as already discussed above. However, it does not explicitly disclose the uncolored, non-opaque outer sheath as claimed. On the other hand, use of uncolored, non-opaque (i.e. transparent or translucent) optical cable sleeves is well known and common in the art. Such transparent or translucent cable sleeves are advantageously used in the art because they allow for easy identification of optical fibers disposed within the cable, without the need for stripping the outer sheath of the cable. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of CN’169 to have the outer sheath that is uncolored and non-opaque, in the manner claimed in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874